EXHIBIT 10.1

AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT

                    THIS AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED CREDIT
AND SECURITY AGREEMENT (this “Amendment”) is entered into as of May 25, 2007, by
and among:

          

          (1)      QUEST DIAGNOSTICS RECEIVABLES INC., a Delaware corporation
(the “Borrower”),

          (2)      QUEST DIAGNOSTICS INCORPORATED, a Delaware corporation as
initial servicer (together with the Borrower, the “Loan Parties”),

          (3)      VARIABLE FUNDING CAPITAL COMPANY LLC, a Delaware limited
liability company as assignee of Blue Ridge Asset Funding Corporation (“VFCC”),
and WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as a Liquidity Bank to
VFCC (together with VFCC, the VFCC Group”),

          (4)      ATLANTIC ASSET SECURITIZATION LLC, a Delaware limited
liability company formerly known as Atlantic Asset Securitization Corp.
(together with its successors, “Atlantic” and together with VFCC, the
“Conduits”), and CALYON NEW YORK BRANCH, in its capacity as a Liquidity Bank to
Atlantic (together with Atlantic, the “Atlantic Group”),

          (5)      WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as agent
for the VFCC Group, and CALYON NEW YORK BRANCH, in its capacity as agent for the
Atlantic Group (in such latter capacity, together with its successors in such
latter capacity, the “Atlantic Agent” or a “Co-Agent”), and

          (6)      WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent
for the VFCC Group, the Atlantic Group and the Co-Agents (in such capacity,
together with any successors thereto in such capacity, the “Administrative
Agent” and together with each of the Co-Agents, the “Agents”),



with respect to that certain Third Amended and Restated Credit and Security
Agreement dated as of April 20, 2004, by and among the parties hereto (as
heretofore amended, the “Existing Agreement” which, as amended hereby, is
hereinafter referred to as the “Agreement”).

                    Unless otherwise indicated, capitalized terms used in this
Amendment are used with the meanings attributed thereto in the Existing
Agreement.

 

--------------------------------------------------------------------------------




W I T N E S S E T H :

                    WHEREAS, the parties hereto desire to extend the Scheduled
Termination Date; and

                    WHEREAS, the parties hereto desire to amend the Existing
Agreement as hereinafter set forth.

                    NOW, THEREFORE, in consideration of the premises and the
mutual agreements herein contained, the parties hereto hereby agree as follows:

                    1.      Amendments to Existing Agreement. Subject to the
terms and conditions hereinafter set forth, the parties hereby agree to amend
the Existing Agreement as follows:

                    1.1      Section 1.7 of the Existing Agreement is hereby
amended and restated in its entirety to read as follows:

                    Section 1.7. Requests for Increases in Aggregate Commitment.
The Borrower may from time to time request increases in the VFCC Liquidity
Banks’ Commitments in a minimum amount of $10,000,000 (or a larger integral
multiple of $1,000,000) and a maximum aggregate amount of $25,000,000, upon at
least 10 Business Days’ prior written notice to the Administrative Agent, which
notice shall specify the aggregate amount of and proposed effective date for any
such requested increase (each, a “Commitment Increase Request”). Within 10
Business Days of receipt of a Commitment Increase Request, the full amount of
such increase shall be made to the Commitments of the VFCC Liquidity Banks and
no such increase shall be made to the Commitments of the Atlantic Liquidity
Banks, whereupon their respective Commitment Percentages shall be adjusted as of
the effective date specified in the Commitment Increase Request. Upon any
increase in the Commitments of the VFCC Liquidity Banks pursuant to this
Section, the Borrower shall pay the Commitment Increase Fee under and as defined
in the VFCC Fee Letter.

                     1.2      The initial Commitments of Wachovia Bank, National
Association, and of Calyon New York Branch under the Existing Agreement are
hereby changed to “$225,000,000” and “$150,000,000,” respectively.

                    1.3      The definition of “Dilution” in the Existing
Agreement is hereby amended and restated in its entirety to read as follows:

                    “Dilution” means, total Net Revenues multiplied by the three
month average calculated quarterly of (i)(a) for Originators on the QBS an
amount equal to the dollar amount of adjustments measured by QBS adjustment
codes 66, 70, 71, 72, 74, 75, 76, 83, 85 for client and patient Receivables,
plus (b) an amount equal to 0.30 times the dollar amount of adjustments measured
by the QBS adjustment codes 66, 70, 71, 72, 74, 75, 76, 83, 85 for third party
Receivables, plus (c) 0.70 multiplied by the dollar amount of adjustments
measured by QBS

 

--------------------------------------------------------------------------------




adjustment code 68 for client and patient Receivables, excluding transfers
between client and patient billing categories, divided by (ii) the Net Revenues
generated by Originators on QBS.

                    1.4      The definition of “Eligible Receivable” in the
Existing Agreement is hereby amended to delete the following sentence at the end
thereof:

           Notwithstanding the foregoing, in no event will a LabOne Receivable
be an Eligible Receivable (i) on or before November 30, 2006, to the extent the
aggregate Outstanding Balance of the LabOne Receivables that are Eligible
Receivables exceeds $30,000,000; or (ii) after November 30, 2006, if there is
not a fully executed Collection Account Agreement in place with respect to each
Lockbox and Collection Account into which the proceeds of any LabOne Receivable
are deposited; or (iii) on or after December 8, 2006, if the Loan Parties have
not provided an updated Schedule 6.1(o) to the Administrative Agent.

 

                    1.5      The definition of “Scheduled Termination Date” in
the Existing Agreement is hereby amended and restated in its entirety to read as
follows:

                     “Scheduled Termination Date” means, as to each Liquidity
Bank, the earlier to occur of May 23, 2008 and the date on which its Liquidity
Commitment(s) terminate(s) in accordance with the Liquidity Agreement to which
it is a party, in either of the foregoing cases, unless extended by agreement of
such Liquidity Bank in accordance with Section 1.8.

                    1.6      The definition of “Specified Government
Ineligibles” in the Existing Agreement is hereby amended and restated in its
entirety to read as follows:

                     “Specified Government Ineligibles” means, on any date of
determination, 5% times Client-Billed Receivables for the Reserve Computation as
of the last day of the calendar month then most recently ended.

                    1.7      Schedule 6.1(o) of the Existing Agreement is hereby
amended and restated in its entirety to read as set forth in Annex A hereto.

                    2.      Representations.

                    2.1.      Each of the Loan Parties represents and warrants
to the Lenders and the Agents that it has duly authorized, executed and
delivered this Amendment and that the Agreement constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms
(except as enforceability may be limited by applicable bankruptcy, insolvency,
or similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability).

                    2.2.      Each of the Loan Parties further represents and
warrants to the Lenders and the Agents that each of its representations and
warranties set forth in Section 6.1 of the Agreement is true and correct as of
the date hereof and that no Event of Default or Unmatured Default exists as of
the date hereof and is continuing.

 

--------------------------------------------------------------------------------




                    3.      Conditions Precedent. This Amendment shall become
effective as of the date first above written upon (a) receipt by the
Administrative Agent of a counterpart hereof duly executed by each of the
parties hereto, (b) receipt by the VFCC Agent of a counterpart of an amended and
restated VFCC Fee Letter, duly executed by each of the parties thereto, together
with payment of the Amendment Fee and Extension Fee (each, under and as defined
therein), and (c) receipt by the Atlantic Agent of a counterpart of a second
amended and restated Atlantic Fee letter, duly executed by each of the parties
thereto, together with payment of the Amendment Fee and Extension Fee (each,
under and as defined therein).

                    4.      Miscellaneous.

                    4.1.      Except as expressly amended hereby, the Existing
Agreement shall remain unaltered and in full force and effect, and each of the
parties hereby ratifies and confirms the Agreement and each of the other
Transaction Documents to which it is a party.

                    4.2.      THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAW.

                    4.3.      EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES
THAT:

                    4.3.1. IT IRREVOCABLY (i) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION, FIRST, OF ANY UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL
JURISDICTION IS NOT AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER CASE
SITTING IN NEW YORK COUNTY, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THE AGREEMENT, AND (ii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF AN
ACTION OR PROCEEDING IN SUCH COURTS.

                    4.3.2. TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM THE JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID TO EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, IT HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER OR IN CONNECTION WITH THE AGREEMENT.

                    4.4.      This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Amendment.

<Signature pages follow>

 

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties hereto have executed this
Amendment as of the date first above written.

QUEST DIAGNOSTICS RECEIVABLES INC.     By: /s/ Joseph P.
Manory__________________          Name: Joseph P. Manory          Title:    Vice
President and Treasurer         QUEST DIAGNOSTICS INCORPORATED     By: _/s/
Joseph P. Manory_______________          Name: Joseph P. Manory          Title:
   Vice President and Treasurer


--------------------------------------------------------------------------------




WACHOVIA BANK, NATIONAL ASSOCIATION, INDIVIDUALLY, AS ADMINISTRATIVE AGENT AND
AS VFCC AGENT     By: /s/ Elizabeth R. Wagner___________          Name:
Elizabeth R. Wagner          Title:    Managing Director


--------------------------------------------------------------------------------




VARIABLE FUNDING CAPITAL COMPANY LLC   BY: WACHOVIA CAPITAL MARKETS, LLC, ITS
ATTORNEY-IN-FACT     By: /s/ Douglas R. Wilson, Sr.            Name: Douglas R.
Wilson, Sr.            Title:    Vice President


--------------------------------------------------------------------------------




ATLANTIC ASSET SECURITIZATION LLC   By: CALYON NEW YORK BRANCH       AS
ATTORNEY-IN-FACT     By: /s/ Anthony Brown________________           Name:
Anthony Brown           Title: Vice President     By: /s/ Tina
Kourmpetis________________            Name: Tina Kourmpetis            Title:
Managing Director     CALYON NEW YORK BRANCH, INDIVIDUALLY AND AS ATLANTIC AGENT
    By: _/s/ Anthony Brown_________________              Name: Anthony Brown    
         Title: Vice President       By: _/s/ Tina Kourmpetis_________________  
           Name: Tina Kourmpetis              Title: Managing Director


--------------------------------------------------------------------------------